Citation Nr: 1505063	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  04-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2010, the Veteran testified at a video-conference hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing is associated with the claims file.

In April 2010 the Board remanded the case for further development.

The Board notified the Veteran in a July 2013 letter that the Veterans Law Judge who conducted the March 2010 hearing was no longer employed by the Board; and offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2013).  The letter notified the Veteran that if he did not respond within 30 days from the date of the letter, that the Board would assume that the Veteran did not want another hearing and would proceed accordingly.  The Veteran did not respond within 30 days of that letter.  Therefore, the Board presumes that the Veteran does not request another hearing with a different Veterans Law Judge.

In November 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran claims entitlement to TDIU.  VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful occupation.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2014).

In November 2013, the Board remanded the case for further development to obtain information necessary to decide the TDIU claim.  Given the Veteran's set of service-connected disabilities and associated disability ratings, the Board determined that the schedular criteria under 38 C.F.R. § 4.16(a) were met for evaluation under that provision.  The Board notes that the knee disabilities have been service connected based on them being secondary to the service-connected lumbar spine disability.  Accordingly, the Board finds that these disabilities "result from common etiology" and that the Veteran meets the criteria of having one disability rated as 60 percent disabling.  See 38 C.F.R. § 4.16(a).

But in the November 2013 Remand, the Board found the Veteran's employability status was unclear based primarily on mixed reports regarding periods of actual employment and unemployment during the appeal period beginning in January 2001.  Therefore, in the November 2013 Remand, the Board ordered the RO to request the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and for the RO to thereafter arrange for an appropriate medical professional to provide an opinion as to whether the Veteran's service-connected disabilities render him unemployable at any point during the appeal period.  

In a February 2014 letter the RO requested the Veteran to complete, sign, and return an enclosed VA Form 21-8940, which would have provided needed employment history information.  There is no indication on file that the Veteran complied with that request.  As a result, in a June 2014 supplemental statement of the case, the RO continued the denial of TDIU on the basis that the Veteran did not submit the completed VA Form 21-8940 as requested by the RO's February 2014 letter.  

In order to afford the Veteran every opportunity to substantiate his claim, the Board finds that the claim should be remanded to schedule the Veteran for a VA examination to determine if his service-connected disabilities preclude obtaining and maintaining substantially gainful employment.  The Veteran should be apprised that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances when he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  \

The RO should again request the Veteran to complete the VA Form 21-8940 and return it to the RO.  After the RO has given the Veteran an appropriate amount of time to feasibly comply, the RO should then obtain an opinion as ordered below regardless of whether or not the Veteran complies with the request to complete and return the VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow the Veteran an appropriate opportunity/amount of time to feasibly comply.

2.  Thereafter, and even if the Veteran does not complete and return the VA Form 21-8940-forward the claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the Veteran's service-connected disabilities, alone or in combination, preclude the Veteran from securing or following substantially gainful employment in light of his education and work experience but without regard to his age or nonservice-connected disability; where marginal employment as defined above is not to be considered substantially gainful employment.

The Veteran is currently service connected for: 
(1) L5-S1 degenerative disc disease and spinal stenosis with radiculopathy, status post lumbar fusion and laminectomy (40 percent); 
(2) painful scars (10 percent); 
(3)  right knee condition, to include degenerative joint disease associated with L5-S1 degenerative disc disease and spinal stenosis with radiculopathy, status post lumbar fusion and laminectomy (10 percent); 
(4) left knee condition, to include degenerative joint disease, status-post arthroscopy and chondroplasty, associated with L5-S1 degenerative disc disease and spinal stenosis with radiculopathy, status post lumbar fusion and laminectomy (10 percent);
(5)  fracture, right second toe (zero percent); and 
(6) limitation of extension, left knee associated with left knee condition, to include to include degenerative joint disease, status-post arthroscopy and chondroplasty (zero percent).  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following a substantially gainful occupation; one that does not constitute merely marginal employment.  

In providing this opinion, the examiner should address the November 2002 letter from Dr. Jackson which indicated that the Veteran's severe low back pain with bilateral sciatica precluded him from seeking employment and the December 2002 letter from Dr. Wang which indicated that the Veteran was currently totally disabled, would be unable to return to his previous employment, and would require vocational rehabilitation to seek some kind of employment that would fall within the work restrictions.

All opinions expressed should be accompanied by supporting rationale. 

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




